UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of The Securities Exchange Act of 1934 US Alliance Corporation (Exact name of registrant as specified in its charter) Kansas26-4824142 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 4age Center Drive, Suite 240, Topeka, Kansas66604 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code(785) 228-0200 Securities to be registered pursuant to Section 12(b) of the Act: Title of each className of each exchange on which to be so registeredeach class is to be registered Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $.10 par value (Title of class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx US ALLIANCE CORPORATION FORM 10 TABLE OF CONTENTS Item Item Description Page Item 1 Business 3 Item 1A Risk Factors 7 Item 2 Financial Information 12 Item 3 Description of Property 19 Item 4 Security Ownership of Certain Beneficial Owners 19 Item 5 Directors and Executive Officers 20 Item 6 Executive Compensation 21 Item 7 Certain Relationships and Related Transactions and Director Independence 22 Item 8 Legal Proceedings 22 Item 9 Market Price of and Dividends on the Registrant's Common Equity and Related Stockholder Matters 22 Item 10 Recent Sales of Unregistered Securities 23 Item 11 Description of Securities 23 Item 12 Indemnification of Directors and Officers 24 Item 13 Financial Statements and Supplementary Data 24 Item 14 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 24 Item 15 Financial Statements and Exhibits 24 Special Note Regarding Forward-Looking Statements. Except for certain historical information contained herein, this Registration Statement on Form 10 contains certain statements that may be considered "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and Section 27A of the Securities Act of 1933, as amended (the "Securities Act"), and such statements are subject to the safe harbor created by those sections. All statements, other than statements of historical fact, are statements that could be deemed forward-looking statements, including without limitation: any projections of revenues, earnings, cash flows, capital expenditures, or other financial items; any statement of plans, strategies, and objectives of management for future operations; any statements concerning proposed acquisition plans, new services, or developments; any statements regarding future economic conditions or performance; and any statements of belief and any statement of assumptions underlying any of the foregoing. Words such as "believe," "may," "could," "expects," "hopes," "estimates," "projects," "intends," "anticipates," and "likely," and variations of these words, or similar expressions, terms, or phrases, are intended to identify such forward-looking statements. Forward-looking statements are inherently subject to risks, assumptions, and uncertainties, some of which cannot be predicted or quantified, which could cause future events and actual results to differ materially from those set forth in, contemplated by, or underlying the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed in the section entitled "Item IA. Risk Factors." All such forward-looking statements speak only as of the date of this Registration Statement. You are cautioned not to place undue reliance on such forward-looking statements. The Company expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in the Company's expectations with regard thereto or any change in the events, conditions, or circumstances on which any such statement is based. Introductory Comment We are filing this General Form for Registration of Securities on Form 10 to register our common stock pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Once this registration statement is deemed effective, we will be subject to the requirements of Section 13(a) under the Exchange Act, which will require us to file annual reports on Form 10­K (or any successor form), quarterly reports on Form 10-Q (or any successor form), and current reports on Form 8-K, and we will be required to comply with all other obligations of the Exchange Act applicable to issuers filing registration statements pursuant to Section 12(g) of the Exchange Act. 2 Item 1.Business Overview and History. US Alliance Corporation ("USAC") was formed as a Kansas corporation on April 24, 2009 for the purpose of raising capital to form a new Kansas-based life insurance company. Our executive offices are located at 4age Center Drive, Suite 240, Topeka, Kansas 66604. Our telephone number is 785-228-0200 and our website address is www.usalliancecorporation.com We currently have three wholly-owned operating subsidiaries through which we conduct our business: US Alliance Life and Security Company ("USALSC"), a life insurance corporation; US Alliance Marketing Corporation ("USAMC"), an insurance marketing corporation; and US Alliance Investment Corporation ("USAIC"), an investment management corporation. Unless the context otherwise indicates, references in this registration statement to "we", "us", "our", or the "Company" refer collectively to USAC and its subsidiaries. Subsidiaries. USALSC, our insurance subsidiary, was formed as a Kansas corporation on June 9, 2011. USAMC, our marketing subsidiary, was formed as a Kansas corporation on April 23, 2012, for the purpose of serving as the marketing resource of USALSC and the distribution channels being created and maintained. USAIC, our investment management subsidiary was formed as a Kansas corporation on April 23, 2012, for the purpose of serving as the investment manager for USAC and USALSC. We formed and capitalized our subsidiaries with, among other things, proceeds from private placements of USAC common stock and warrants, and public offerings to Kansas residents of USAC common stock and warrants that were registered by qualification with the Office of the Kansas Securities Commissioner. These offerings are described in more detail in Item 10. Recent Sales of Unregistered Securities. Products and Services. We conduct our life insurance business through USALSC. USALSC received a Certificate of Authority from the Kansas Insurance Department ("KID") effective January 2, 2012, and sold its first insurance products on May 1, 2013. USALSC currently offers the following seven product categories: ØSolid Solutions Term Life Series®, Registered Trademark No. 4,740,828. This simplified issue term life insurance product is designed to provide coverage with a face value of $250,000 or less. ØSound Solutions Term Life Series®, Registered Trademark No. 4,740,827. This is a fully underwritten term life insurance product designed to provide coverage for higher face amounts. ØPioneer Whole Life. This is a traditional whole life insurance product designed to provide permanent coverage with a limited premium paying period. ØLegacy Juvenile Series® Registered Trademark No. 4,577,835. This product is term life insurance to age 25 available for purchase on children up to the age of 16 in an amount of $10,000 or $20,000 with a one-time premium payment. ØAmerican Annuity Series®, Registered Trademark No. 4,582,074. This product is a flexible premium deferred annuity with a minimum initial deposit of $10,000. ØThoughtful Pre-Need Series®, Registered Trademark No. 4,620,073. This series of products includes a single or multiple pay premium pre-need whole life insurance policy sold by funeral directors who are licensed by the KID in conjunction with a preplanned funeral. ØGroup Products. This is a series of group non-medical insurance products developed for the small group marketplace. USALSC continues to look for opportunities to develop and market additional products. Our business model also anticipates the acquisition by USAC and/or USALSC of other insurance and insurance related companies, including third-party administrators and marketing organizations. We may also acquire, from time to time, rights to other blocks of insurance business through reinsurance or other transactions. Effective January 1, 2013 USALSC entered into a reinsurance agreement with Unified Life Insurance Company ("ULIC") to assume 20% of a certain block of health insurance policies. We have not acquired any other companies or blocks of business as of the date of this Registration Statement, but we regularly monitor and evaluate appropriate acquisition targets, taking into account cost, location, business lines, and distribution channels of a potential acquisition target, as well as the synergies a combination might bring. All acquisitions will be in compliance with all required regulatory approvals. 3 Material Agreements and Partners. On September 1, 2015, USALSC entered into an agreement to provide certain insurance administrative functions, data processing systems, daily operational services, management consulting, and marketing development to Dakota Capital Life Insurance Company. As of December 31, 2015, we are providing administrative services on six policies. Effective January 1, 2013,USALSC entered into a reinsurance agreement with ULIC to assume 20% of a certain block of health insurance policies. No activity was recorded under this agreement until January 2014. For the year ended December 31, 2015, USALSC assumed premiums of $2,453,597. USAC uses the actuarial firm of Miller & Newberg to provide valuation, pricing and illustration actuarial services for USALSC. In order to manage the risk of financial exposure to adverse underwriting results, USALSC reinsures a portion of its risk with other insurance companies. USALSC retains $35,000 on its Pioneer Whole Life Series and $25,000 on its Solid Solutions Term Life Series® and Sound Solutions Term Life Series®. USALSC also reinsures 100% of the risk on its accidental death benefit rider. USALSC retains 25% of the risk for each covered life on its group life product to a maximum of $100,000 on any individual person. USALSC retains 25% of the risk for each covered life on its group accidental death and dismemberment product to a maximum of $25,000 on any individual person. USALSC also has catastrophic reinsurance coverage to protect against three or more group life deaths resulting from a single event. USALSC also reinsures 100% of the risk on its group disability products. Optimum Re Insurance Company (a subsidiary of Optimum Group), General Reinsurance Corporation (a subsidiary of Berkshire Hathaway), and Reliance Standard Life Insurance Company (a subsidiary of Tokio Marine Holdings) provide reinsurance for USALSC. Investments. USAC and USALSC, through USALSC, have contracted with General Re-New England Asset Management (GR-NEAM), a Berkshire Hathaway subsidiary, to manage the investments of USALSC and a portion of the investments of USAC. The investment parameters are determined by Kansas law and the KID, as well as the internal investment policies of USALSC and USAC. USAC internally manages a portfolio of equities within its investment policy guidelines (as modified from time to time, our "Investment Policy"), which take into account type of investments and investment instruments, and establishes diversification benchmarks to help manage investment risk. USAC's investment in its subsidiaries is managed outside of its Investment Policy. Our Investment Policy may be modified by USAC's Board of Directors (the “Board” or “Board of Directors”) in compliance with applicable law. The following summarizes our Investment Policy, effective June 1, 2015: ØApproved Investment Instruments. We may invest in the following approved investment classes in accordance with the restrictions and subject to the benchmark ranges set forth in our Investment Policy and described below: vUnited States Government Securities — bonds or other evidences of indebtedness that are fully guaranteed or insured by the U.S. Government or any agency or instrumentality thereof. vSecurities of the District of Columbia, State, Insular or Territorial Possession Government of the United States —bonds or other evidences of indebtedness, without limitation, of the District of Columbia, State, or any political subdivision of such, or Insular or Territorial Possession of the United States. vCanadian Government, Provincial and Municipal Obligations —bonds or other evidences of indebtedness issued by the Dominion of Canada, or by any Province thereof, or by any municipality, agency or instrumentality thereof. vFixed Income Obligations – bonds or other evidence of indebtedness issued, assumed or guaranteed by a corporation. 4 vEquity Interests - preferred stocks, common stocks, mutual funds, exchange traded funds, master limited partnerships and other securities representing equity ownership interests in a corporation, provided that we may not own more than 2% of any corporation, mutual fund, exchange traded fund, master limited partnership or other equity security. vReal Estate - real estate for use in the operations of the Company, which we refer to as "Home Office Real Estate," or for the production of income. We may also invest in shares of beneficial interest in or obligations issued by a Real Estate Investment Trust qualified under pertinent sections of the United States Internal Revenue Code. vMortgage Loans - first-lien mortgage loans on commercial or residential property with loan to value of no greater than 80% at the time of purchase. vMortgage - Backed Securities -mortgage-backed securities issued by the Federal Home Loan Mortgage Corporation (Freddie Mac), Federal National Mortgage Association (Freddie Mae), or a private entity. Any such securities must be rated investment grade by Moody's, S&P or Fitch. vAsset-Backed Securities - asset-backed securities designated as investment grade by Moody's, S&P or Fitch or the equivalent rating by another nationally recognized statistical rating organization. vCertificates of Deposit, Time Deposits, Overnight Bank Deposits, Banker's Acceptances and Repurchase Agreements - certificates of deposit, time deposits, overnight bank deposits, banker's acceptances issued by federally insured banks with maturities of 270 days or less from the date of acquisition, repurchase agreements with acceptable collateral and maturities of 270 days or less from date of acquisition. vCommercial Paper - commercial paper of US corporations that are rated at least "A-2" by S&P or "P-2" by Moody's or the equivalent rating of another nationally recognized statistical rating organization if S&P & Moody's cease publishing ratings of these securities, and have maturities of 270 days or less from the date of acquisition. vMoney Market Accounts or Funds - money market accounts or funds that meet the following criteria: §A substantial portion of the assets of the money market account or fund must be comprised of certain qualifying investments instruments; §Issuers of the fund or account's investments must have a combined capital and surplus in excess of $500,000,000; §Maturities of 270 days or less from the date of acquisition; §Have net assets of not less than $500,000,000; and §Have the highest rating available of S&P, Moody's, or Fitch, or carry an equivalent rating by a nationally recognized statistical rating organization if the named rating agencies cease publishing ratings of investments. ØDiversification. Our portfolio is constructed to diversify risk with respect to asset class, geographical location, quality, maturity, business sector and individual issuer and issue concentrations. 5 ØBenchmarks. We benchmark the allocation of our investments based on the criteria set forth in the table below to help assure our investments are appropriately diversified. The benchmarks may change to respond to market conditions. Based on market conditions and other considerations, investments in the approved investment instruments described are maintained in the following ranges: % of Portfolio Cost Value Asset Class Minimum Maximum Cash/Short Term 0% 100% Investment Grade Fixed Income 20% 100% High Yield Fixed Income 0% 15% Equity 0% 50% Mortgage and Mortgage related 0% 50% Real Estate (including REITs) 0% 20% The Executive Committee of our Board of Directors may modify the above benchmark ranges at any time deemed appropriate based on current conditions. Any such modifications will be subject to approval by the full Board of Directors at its next regularly scheduled meeting. USALSC's investment policy, as a regulated insurance entity, contains additional investment limitations as required by law. ØReporting. The President, CEO, or their designee shall provide monthly reports to the Executive Committee and quarterly reports to the Board of Directors reflecting the securities purchased and sold during the quarter, securities held at the end of the quarter, current benchmarks and an overall evaluation of the portfolio's investment performance. Marketing and Distribution. USALSC uses the USAC stockholder base, stockholder-based referrals and independent consultants to market its products and build distribution channels among funeral homes, banks, accountants, independent insurance agencies, agents, insurance brokerage firms, small Kansas companies and other distribution channels as opportunities arise. Competition. The life insurance industry is extremely competitive. The KID reported that, as of December 31, 2015, there were 19 domestic life and health insurance companies and an additional 520 companies incorporated in other jurisdictions which are authorized to sell life insurance in Kansas. Many of these companies are substantially larger, have greater financial resources. offer more diversified product lines, and have larger marketing resources than USALSC. USALSC also must compete with other insurers for qualified persons to sell USALSC's products. Governmental Regulation. USALSC is subject to regulation and supervision by the KID. The insurance laws of Kansas give the KID broad regulatory authority, including powers to: (i) grant and revoke licenses to transact business; (ii) regulate and supervise trade practices and market conduct; (iii) establish guaranty associations; (iv) license agents; (v) approve policy forms; (vi) approve premium rates for some lines of business; (vii) establish reserve requirements; (viii) prescribe the form and content of required financial statements and reports; (ix) determine the reasonableness and adequacy of statutory capital and surplus; and (x) regulate the type and amount of permitted investments. 6 Certain factors particular to the life insurance business have an adverse effect on the statutory accounting financial results of USALSC. One such factor is that the cost of putting a new policy in force may be greater than the first year's policy premium, and, accordingly, in the early years of a new life insurance company, these initial costs and the required provisions for reserves often have an adverse effect on statutory accounting operating results. Statutory accounting requires that commissions and other first year costs be expensed when incurred rather than deferred as they are under accounting principles generally accepted in the United States of America ("GAAP"). Kansas law regulates insurance holding company systems, including acquisitions, extraordinary dividends, the terms of affiliate transactions, and other related matters. USAC and USALSC are registered with the KID as an insurance holding company system pursuant to the laws of Kansas. Employees. As of December 31, 2015, USAC and its subsidiaries have four full-time employees andten total employees. Reports to Security Holders. Following the effective date of this Registration Statement, USAC will become a fully reporting company under the requirements of the Exchange Act, and will file the necessary annual quarterly and other reports with the Securities and Exchange Commission. We intend to forward this information to our stockholders, along with our audited year-end financial statements. In addition, all periodic reports and other information we file with the SEC will be available for inspection and copying at the public reference facilities of the Securities and Exchange Commission located at treet N.E., Washington, D.C. 20549. Copies of such material may be obtained by mail from the Public Reference Section of the Securities and Exchange Commission at treet, N.E., Washington, D.C. 20549, at prescribed rates. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. In addition, the Commission maintains a World Wide Website on the Internet at: http://www.sec.gov that contains reports, proxy and information statements and other information regarding registrants that file electronically with the SEC. Item 1A.Risk Factors We face many significant risks in the operating of our business and may face significant unforeseen risks as well. An investment in our voting common stock should be considered speculative. Our significant material risks are set forth below. RISKS RELATED TO AN INVESTMENT IN OUR COMMON STOCK Ownership of shares of USAC voting common stock involves substantial risk, and the entire value of those shares may be lost. Shares of our voting common stock constitute a high-risk investment in a developing business that has incurred losses to date and expect to continue to incur losses for several years. No assurance or guaranty can be given that any of the potential benefits envisioned by our business plan will prove to be available to our stockholders, nor can any assurance or guaranty be given as to the actual amount of financial return, if any, which may result from ownership of our voting common shares. The entire value of shares of USAC voting common stock may be lost. USAC voting common stock is an illiquid investment at present. Thereis no public market for shares of USAC voting common stock, and there is no assurance that one will develop. It may be difficult to sell shares of voting common stock. We cannot assure there ever will be an active market in our voting common stock, and there is no assurance that our voting common stock will ever become publicly traded or that an active trading market will develop or be sustained. We do not meet the requirements for our stock to be quoted on the New York Stock Exchange, NASDAQ, the New York Stock Exchange Alternext Exchange (formerly, AMEX) or any other recognized stock exchange or over-the-counter quotation system. We do not intend to declare cash dividends on shares of our stock for the foreseeable future. We have not paid a cash dividend on USAC voting common stock and we do not anticipate paying a cash dividend in the foreseeable future. We intend to retain available funds to be used in the expansion of operations. USAC is a holding company without independent operations and on a standalone basis has limited revenues. 7 Because we do not intend to pay cash dividends for the foreseeable future, stockholders will benefit from an investment in our voting common stock only if the stock appreciates in value. Because we do not expect to pay any cash dividends for the foreseeable future, the success of any investment in USAC common stock will depend upon any future appreciation in its value. We cannot guarantee that our common stock will appreciate in value or even achieve or maintain a value equal to the price at which shares were purchased. Further, a market may never develop to sell shares of our voting common stock even if they appreciate in value. We intend to raise additional equity capital. We may conduct additional offerings of our securities to raise additional capital to fund our growth. In February, 2010, we filed a prospectus with the Kansas Securities Commission to register shares of USAC common stock and warrants to purchase USAC common stock. In February, 2015, we filed a prospectus with the Kansas Securities Commissioner to register the common stock to be issued upon the exercise of the warrants, and in January, 2016, filed a supplement to this prospectus to register an additional 1,500,000 shares of USAC common stock. This offering will remain open until February 24, 2017, and the expiration for the exercise of previously issued warrants has been extended to April I, 2016. Assuming all warrants are exercised and the offering is fully subscribed, an additional 4,032, 400 shares of USAC common stock will be issued and outstanding. This offering, and any additional offerings of USAC securities that we may conduct in the future, will have dilutive effects as to the ownership interests and accretive effects to existing stockholders book value. RISKS RELATED TO OUR BUSINESS We expect significant operating losses for a number of years. We commenced life insurance operations in May 2013, and we expect to incur significant losses for a number of years. USALSC, as is common among young life insurance companies, will incur significant losses for a number of years because the costs of administration and the substantial nonrecurring costs of writing new life insurance. The costs of writing new business (which are deferred and amortized in accordance with our deferred acquisition policy) include first year commissions payable to insurance agents, medical and investigation expenses, and other expenses incidental to the issuance of new policies, which, together with the initial reserves required to be established for each policy, may exceed the first year premium. At December 31, 2015 we had a consolidated accumulated deficit of $6.1 million. These losses were attributable primarily to our organization, creation of products, distribution channels and capital raising efforts and to our expansive entry into the life insurance business. We have a limited operating history and own a limited amount of assets. We have a limited operating history. We face all of the risks inherent in establishing a new business, including limited capital, uncertain product markets, lack of significant revenues, as well as competition from better capitalized and more seasoned companies. We have no control over general economic conditions, competitors' products or their pricing, customer demand and costs of marketing or advertising to build and expand our life insurance business. There can be no assurance that our life insurance operations will be successful or result in any significant revenues. The likelihood of any success must be considered in light of our limited history of operations and operating losses incurred to date. These risks and the lack of seasoned operating history make it difficult to predict our future revenues or results of operations. As a result, our financial results may fluctuate and fall below expectations. We may not be able to execute our acquisition strategy with any degree of success, which could cause our business and future growth prospects to suffer. In addition to our organic growth plans, an additional component of our business plan is to pursue strategic acquisitions of insurance related companies that meet our acquisition criteria. However, suitable acquisition candidates may not be available on terms and conditions that are economic to us. In pursuing acquisitions, we compete with other companies, most of which have greater financial and other resources than us. Further, if we succeed in consummating acquisitions, our business, financial condition and results of operations may be negatively affected because: ·Some of the acquired businesses may not achieve anticipated revenues, earnings or cash flows; ·We may assume liabilities that were not disclosed or exceed estimates; ·We may be unable to integrate acquired businesses successfully and realize anticipated economic, operational and other benefits in a timely manner; 8 ·Acquisitions could disrupt our on-going business, distract our management and divert our financial and human resources; ·We may experience difficulties operating in markets in which we have no or only limited direct experience; and ·There is the potential for loss of customers and key employees of any acquired company. We are highly dependent upon our key executives, and the loss of any of them could materially and adversely affect our business. Our ability to operate is dependent primarily upon the efforts of our Chairman and Chief Executive Officer, Jack H. Brier and Chief Operating Officer of USALSC, Jeff Brown. The loss of the services of these officers could have a material adverse effect on our ability to execute our business plan. We do not have employment agreements with either Mr. Brier or Mr. Brown. Changes in the tax laws could adversely affect our business. Congress from time to time considers possible legislation that would eliminate the deferral of taxation on the accretion of value within certain annuities and life insurance products. This and similar legislation, including a simplified "flat tax" income tax structure with an exemption from taxation for investment income, could adversely affect the sale of life insurance compared with other financial products if such legislation were to be enacted. There can be no assurance as to whether such legislation will be enacted or, if enacted, whether such legislation would contain provisions with possible adverse effects on any annuity and life insurance products that we and our operating subsidiaries develop. Under the Internal Revenue Code, income taxes payable by policyholders on investment earnings is deferred during the accumulation period of certain life insurance and annuity products. This favorable tax treatment may give certain insurance products a competitive advantage over other non-insurance products. To the extent that the Internal Revenue Code may be revised to reduce the tax-deferred status of life insurance and annuity products, or to increase the tax-deferred status of competing products, all life insurance companies would be adversely affected with respect to their ability to sell products. Also, depending on grandfathering provisions, the surrenders of existing annuity contracts and life insurance policies might increase. In addition, life insurance products are often used to fund estate tax obligations. We cannot predict what future tax initiatives may be proposed with respect to the estate tax or other taxes which may adversely affect us. USAC, as a stand-alone entity, is dependent upon cash payments from its subsidiaries. We expect a source of cash to us will be dividends on the stock of our operating subsidiaries. The payment of dividends to us by USALSC is subject to limitations imposed by applicable insurance laws. For example, "extraordinary" dividends may not be paid without permission of the KID. An "extraordinary" dividend is defined, in general, as any dividend or distribution of cash or other property whose fair market value, compared with that of other dividends or distributions made within the preceding 12 months, exceeds the greater of (i) 10% of the policyholders' surplus (total statutory capital stock and surplus) as of December 31 of the preceding year; or (ii) the statutory net gain from operations excluding realized gains on investments) of the insurer for the 12 month period ending December 31 of the preceding year. Kansas insurance law also requires that dividends on capital stock must be paid out of surplus, which is calculated after reserving a sum equal to all liabilities of the insurance company and may include all or part of surplus arising from unrealized capital gains or revaluation of assets. If we were unable to receive cash dividends, our liquidity would be adversely affected. Our investments are subject to risks of default and reductions in market values. Our invested assets are subject to customary risks of defaults and changes in market values. Factors that may affect the overall default rate on, and market value of, the invested assets include interest rate levels, financial market performance, and general economic conditions. Our insurance marketing efforts may be unsuccessful. We market our products through several different distribution channels which require licensed insurance agents. These distribution channels include funeral directors, bankers, brokerages, accountants, and independent agents. While some of these producers have little or no experience in selling life insurance products, others have extensive experience mitigating some of the risk of agents with little or no experience. We believe the premium volume written will depend primarily on our products, product pricing and ability to choose and timely and adequately train and motivate agents to sell our products. 9 USALSC, our insurance subsidiary, may fail as a result of being inadequately capitalized. USALSC is required by law to have adequate capital and surplus capital calculated in accordance with statutory accounting principles prescribed by state insurance regulatory authorities to meet regulatory requirements in the state in which it is domiciled. USALSC is domiciled in the state of Kansas under the authority of the KID and had approximately $2.9 million and $1.8 million (based upon statutory accounting principles) in capital and surplus at December 31, 2015 and 2014, respectively. The KID may require USALSC to hold additional amounts of capital and surplus to support its business going forward. The amount of capital and surplus ultimately required will be based on certain "risk-based capital" standards established by statute and regulation and administered by the KID and other regulators. The "risk-based capital" system establishes a framework for evaluating the adequacy of the minimum amount of capital and surplus, calculated in accordance with statutory accounting principles, necessary for an insurance company to support its overall business operations. If USALSC fails to maintain required capital levels in accordance with the "risk-based capital" system, USALSC's ability to conduct business would be compromised absent a prompt infusion of capital. The insurance industry is subject to numerous laws and regulations, and compliance costs and/or changes in the regulatory environment could adversely affect our business. Our insurance operations are subject to government regulation in each of the states in which we conduct business. Such regulatory authority is vested in state agencies having broad administrative power dealing with all aspects of the insurance business, including premium rates, policy forms, and capital adequacy, and is concerned primarily with the protection of policyholders rather than stockholders. Among other things, the regulations require: ·Prior approval of acquisitions of insurance companies; ·Certain solvency standards; ·Licensing of insurers and their agents; ·Investment restrictions; ·Deposits of securities for the benefit of policyholders; ·Approval of policy forms and premium rates; ·Periodic examinations; and ·Reservices for unearned premiums, losses and other matters. Compliance with insurance regulation by us is costly and time consuming. We are required to file detailed annual reports with the states in which we are licensed, and the business and accounts of USALSCare subject to examination by the applicable state insurance regulator, which may include inquiries and follow-up, including investigations. In addition, increased scrutiny has been placed upon the insurance regulatory framework during the past several years, and certain state legislatures have considered or enacted laws that alter, and in many cases increase, state authority to regulate insurance companies and insurance holding company systems. The National Association of Insurance Commissioners ("NAIC") and state insurance regulators reexamine existing laws and regulations on an ongoing basis, and focus on insurance company investments and solvency issues, risk-based capital guidelines, interpretations of existing laws, the development of new laws, the implementation of non-statutory guidelines and the circumstances under which dividends may be paid. Future NAIC initiatives, and other regulatory changes, could have a material adverse impact on our insurance business. There can be no assurance that USALSC will be able to satisfy the regulatory requirements of the departments of insurance of their respective state of domicile or a similar department in any other state in which they may wish to transact business. Individual state guaranty associations assess insurance companies to pay benefits to policyholders of insolvent or failed insurance companies. The impact of such assessments may be partly offset by credits against future state premium taxes. We cannot predict the amount of any future assessments, nor have we attempted to estimate the amount of assessments to be made from known insolvencies. The Dodd-Frank Wall Street Reform and Consumer Protection Act (the "Reform Act") reshapes financial regulations in the United States by creating new regulators, regulating new markets and firms, and providing new enforcement powers to regulators. Virtually all major areas of the Reform Act continue to be subject to regulatory interpretation and implementation rules requiring rulemaking that may take several years to complete. The ultimate outcome of the regulatory rulemaking proceedings cannot be predicted with certainty. The regulations promulgated could have a material impact on our consolidated financial results or financial condition. 10 We operate in a highly competitive industry, and our business will suffer if we are unable to compete effectively. The operating results of life insurance companies are subject to significant fluctuations due to competition, economic conditions, interest rates, investment performance, maintenance of insurance ratings from rating agencies such as A.M. Best, our ability to chose and timely and adequately train agents, and other factors. The life insurance business is highly competitive. Our ability to compete with other insurance companies is dependent upon, among other things, our ability to attract and retain agents to market insurance products and our ability to develop competitive and profitable products. In connection with the development and sale of products, USALSC encounters significant competition from other insurance companies, most of which have financial and human resources substantially greater than ours, as well as competition from other investment alternatives available to customers. We do not anticipate that USALSC will be rated by rating agencies for several years. This may have a negative impact on its ability to compete with rated insurance companies. USALSC, our insurance subsidiary, competes with 1,500 to 2,000 other life insurance companies in the United States which are facing increased competitive pressures due to industry consolidation, with larger, more efficient organizations are emerging from consolidation. Most life insurance companies have greater financial resources, longer business histories, and may have more products than USALSC currently possesses. These larger companies also generally have large sales forces. We also face competition from companies operating in foreign countries and marketing in person as well as from direct mail sales campaigns. Our ability to compete is dependent upon, among other things. our ability to: ·develop competitive and profitable products; ·market our insurance products; and ·achieve efficient costs of placing policies. Development of life insurance products involves the use of certain assumptions, and the inaccuracy of these assumptions could adversely affect profitability. In our life insurance business, we make certain assumptions as to expected mortality, lapse rates and other factors in developing the pricing and other terms of life insurance products. These assumptions are based on industry experience and are reviewed and revised regularly by an outside actuary to reflect actual experience on a current basis. However, variation of actual experience from that assumed in developing such terms may affect a product's profitability or sales volume and in turn adversely impact our revenues. If we underestimate our liability for future policy benefits, our results of operations could suffer. Liabilities established for future life insurance policy benefits are based upon a number of factors, including certain assumptions, such as mortality, morbidity, lapse rate and crediting rate. If we underestimate future policy benefits, we would incur additional expenses at the time we become aware of the inadequacy. As a result, our ability to achieve profits would suffer. USALSC may not be able to obtain favorable insurance ratings. Insurance ratings reflect the rating agencies' opinion of an insurance company's financial strength, operating performance and ability to meet its obligations to policyholders. USALSC, which commenced operations in 2013, will not be considered for rating until it has maintained operations for a minimum of three to five years. There can be no assurance that USALSC will be rated by a rating agency or that any rating, if and when received, will be favorable to USALSC. The lack of a rating could impact the ability to make sales in the broad insurance marketplace. Potential insureds may choose not to purchase a policy from an unrated company. Fluctuations in interest rates could adversely affect our business and profitability. Interest rate fluctuations could impair an insurance company's ability to pay policyholder benefits with operating and investment cash flows, cash on hand and other cash sources. Our annuity product exposes us to the risk that changes in interest rates will reduce any spread, or the difference between the amounts that the insurance company is required to pay under the contracts and the amounts the insurance subsidiary is able to earn on its investments intended to support its obligations under the contracts. Spread is a key component of revenues. 11 To the extent that interest rates credited are less than those generally available in the marketplace, policyholder lapses, policy loans and surrenders, and withdrawals of life insurance policies and annuity contracts may increase as contract holders seek to purchase products with perceived higher returns. This process may result in cash outflows requiring that an insurance subsidiary sell investments at a time when the prices of those investments are adversely affected by the increase in market interest rates, which may result in realized investment losses. Increases in market interest rates may also negatively affect profitability. In periods of increasing interest rates, we may not be able to replace invested assets with higher yielding assets needed to fund the higher crediting rates that may be necessary to keep interest sensitive products competitive. USALSC therefore may have to accept a lower spread and thus lower profitability or face a decline in sales and greater loss of existing contracts. Conversely, in a period of prolonged low interest rates it is difficult to invest assets and earn the rate of return necessary to support our insurance products. Some European and Asian central banks currently have negative interest rates which contributes to our current low interest rate environment. Policy lapses in excess of those actuarially anticipated would have a negative impact on our financial performance. Our profitability could be reduced if our lapse and surrender rates were to exceed the assumptions upon which we priced our insurance policies. Policy sales costs are deferred and recognized over the life of a policy. Excess policy lapses, however, cause the immediate expensing or amortizing of deferred policy sales costs. Reinsurers with which we do business may not honor their obligations, leaving us liable for the reinsured coverage, and our reinsurers could increase their premium rates. USALSC, our insurancesubsidiary, cedes a substantial amount of its insurance to other insurance companies. However, USALSC remains liable with respect to ceded insurance should any reinsurer fail to meet the obligations assumed by it. The cost of reinsurance is, in some cases, reflected in its premium rates. Under certain reinsurance agreements, the reinsurer may increase the rate it charges USALSC for the reinsurance. However, if the cost of reinsurance were to increase with respect to policies for which USALSC has guaranteed the rates, USALSC could be adversely affected, which would in turn adversely affect our profitability. Item 2.Financial Information MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Introduction. The following discussion of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and the related notes and other financial information appearing elsewhere in this Registration Statement. Except for certain historical information contained herein, the following discussion contains certain statements that may be considered "forward-looking statements" within the meaning of Section 21E of the Exchange Act, and Section 27A of the Securities Act, and such statements are subject to the safe harbor created by those sections. All statements, other than statements of historical fact, are statements that could be deemed forward-looking statements, including without limitation: any projections of revenues, earnings, cash flows, capital expenditures, or other financial items; any statement of plans, strategies, and objectives of management for future operations; any statements concerning proposed acquisition plans, new services, or developments; any statements regarding future economic conditions or performance; and any statements of belief and any statement of assumptions underlying any of the foregoing. Words such as "believe," "may," "could," "expects," "hopes," "estimates," "projects," "intends," "anticipates," and "likely," and variations of these words, or similar expressions, terms, or phrases, are intended to identify such forward-looking statements. Forward-looking statements are inherently subject to risks, assumptions, and uncertainties, some of which cannot be predicted or quantified, which could cause future events and actual results to differ materially from those set forth in, contemplated by, or underlying the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed in the section entitled "Item IA. Risk Factors." All such forward-looking statements speak only as of the date of this Registration Statement. You are cautioned not to place undue reliance on such forward-looking statements. The Company expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in our expectations with regard thereto or any change in the events, conditions, or circumstances on which any such statement is based. 12 Overview. USAC was formed as a Kansas corporation on April 24, 2009 for the purpose of raising capital to form a new Kansas-based life insurance company. We presently conduct our business through our three wholly-owned subsidiaries: USALSC, a life insurance corporation; USAMC, an insurance marketing corporation; and USAIC, an investment management corporation. From inception through December 31, 2015, we have raised approximately $16.7 million through sales of shares of voting common stock in two private placements exempt from registration under Section 4(2) of the Securities Act and two intrastate offerings in the State of Kansas. On January 2, 2012, USALSC was issued a Certificate of Authority to conduct life insurance business in the State of Kansas. Initial capital and surplus contributed to USALSC was $3.0 million. As of the end of 2015, the surplus contributed by USAC to USALSC was $6.7 million, including a surplus note from USAC. Capital and surplus of USALSC at December 31, 2015 was approximately $2.9 million. In 2015 and 2014, USALSC generated approximately $4.1 million and $2.1 million in premium revenue, respectively. USAC was a development stage company until it completed its initial intrastate offering on February 24, 2013. We have incurred significant net losses since inception in 2009, with such net losses totaling approximately $2.1 million through through the development stage and an additional $4.0 million through December 31, 2015. These losses resulted primarily from costs incurred while raising capital and establishing and building USALSC. We expect to continue to incur significant operating losses until we achieve a volume of in-force life insurance policies that provides premiums and other revenues to match our operating expenses. We began third party administrative ("TPA") services in 2015. We hope to expand our TPA services to other entities as an additional revenue source. These agreements, which provide for various levels of administrative services on behalf of each company, could generate fee income for us. TPA services provided to each company vary based on its needs and can include some or all aspects of back-office accounting and policy administration. We have been able to perform our TPA services using our existing in-house resources. Critical Accounting Policies and Estimates Our accounting and reporting policies are in accordance with GAAP. Preparation of the consolidated financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. The following is an explanation of our accounting policies and the estimates considered most significant by management. These accounting policies inherently require significant judgment and assumptions and actual operating results could differ significantly from management's estimates determined using these policies. We believe the following accounting policies, judgments and estimates are the most critical to the understanding of our results of operations and financial position. A detailed discussion of significant accounting policies is provided in this report in the Notes to Consolidated Financial Statements included with this Registration Statement. Valuation of Investments. The Company's principal investments are in fixed maturity and equity securities. Fixed maturity and equity securities, classified as available for sale, are carried at their fair value in the consolidated balance sheets, with unrealized gains or losses recorded in comprehensive income (loss). Our fixed income investment manager utilizes external independent third-party pricing services to determine the fair values on investment securities available for sale. We have a policy and process in place to identify securities that could potentially have an impairment that is other-than-temporary. The assessment of whether impairments have occurred is based on a case-by-case evaluation of underlying reasons for the decline in fair value. We consider severity of impairment, duration of impairment, forecasted recovery period, industry outlook, financial condition of the issuer, issuer credit ratings and whether we intend to sell a security, or it is more likely than not that we would be required to sell a security, prior to the recovery of the amortized cost. The recognition of other-than-temporary impairment losses on debt securities is dependent on the facts and circumstances related to the specific security. If we intend to sell a security or it is more likely than not that we would be required to sell a security prior to recovery of the amortized cost, the difference between amortized cost and fair value is recognized in the income statement as an other-than-temporary impairment. As it relates to debt securities, if we do not expect to recover the amortized basis, do not plan to sell the security and if it is not more likely than not that we would be required to sell a security before the recovery of its amortized cost, the other-than-temporary impairment would be recognized. We would recognize the credit loss portion through earnings in the income statement and the noncredit loss portion in accumulated other comprehensive loss. The Company had no investment securities that were evaluated to be other than temporarily impaired. 13 Deferred Acquisition Costs. Incremental direct costs, net of amounts ceded to reinsurers, that result directly from and are essential to a product sale and would not have been incurred by us had the sale not occurred, are capitalized, to the extent recoverable, and amortized over the life of the premiums produced. Recoverability of deferred acquisition costs is evaluated periodically by comparing the current estimate of the present value of expected pretax future profits to the unamortized asset balance. If this current estimate is less than the existing balance, the difference is charged to expense. Reinsurance. In the normal course of business, we seek to limit aggregate and single exposure to losses on large risks by purchasing reinsurance. The amounts reported in the consolidated balance sheets as reinsurance recoverable include amounts billed to reinsurers on losses paid as well as estimates of amounts expected to be recovered from reinsurers on insurance liabilities that have not yet been paid. Reinsurance recoverable on unpaid losses are estimated based upon assumptions consistent with those used in establishing the liabilities related to the underlying reinsured contracts. Insurance liabilities are reported gross of reinsurance recoverable. Management believes the recoverables are appropriately established. We strive to diversify our credit risks related to reinsurance ceded. Reinsurance premiums are generally reflected in income in a manner consistent with the recognition of premiums on the reinsured contracts. Reinsurance does not extinguish our primary liability under the policies written. Therefore, we regularly evaluate the financial condition of our reinsurers including their activities with respect to claim settlement practices and commutations, and establish allowances for uncollectible reinsurance recoverable as appropriate. Future Policy Benefits. We establish liabilities for amounts payable under insurance policies, including traditional life insurance and annuities. Generally, amounts are payable over an extended period of time. Liabilities for future policy benefits of traditional life insurance have been computed by using a net level premium method based upon estimates at the time of issue for investment yields, mortality and withdrawals. These estimates include provisions for experience less favorable than initially expected. Mortality assumptions are based on industry experience expressed as a percentage of standard mortality tables. Such liabilities are reviewed quarterly by an independent consulting actuary. Income Taxes. Deferred tax assets are recorded based on the differences between the financial statement and tax basis of assets and liabilities at the enacted tax rates. The principal assets and liabilities giving rise to such differences are investments, insurance reserves, and deferred acquisition costs. A deferred tax asset valuation allowance is established when there is uncertainty that such assets would be realized. We have no uncertain tax positions that we believe are more-likely-than not that the benefit will not to be realized. Recognition of Revenues. Revenues on traditional life insurance products consist of direct and assumed premiums reported as earned when due. Amounts received as payment for annuities are recognized as deposits to policyholder account balances and included in future insurance policy benefits. Revenues from these contracts are comprised of investment earnings of the deposits, which are recognized over the period of the contracts, and included in revenue. Deposits are shown as a financing activity in the Consolidated Statements of Cash Flows. New Accounting Standards. A detailed discussion of new accounting standards is provided in Note I —Description of Business and Summary of Significant Accounting Policies in the Notes to Consolidated Financial Statements beginning on p. F-6 to this Registration Statement. 14 Discussion of Consolidated Results of Operations Revenues. Insurance revenues are primarily generated from premium revenues and investment income. Insurance revenues for the years ended December 31, 2015 and 2014 are summarized in the table below. 2015 2014 Income: Premium income $ $ Net investment income Net realized (loss) gain on sale of securities ) Other income Total income $ $ Premium revenue: Premium revenue for 2015 was $4,143,344 compared to $2,097,925 in 2014, an increase of $2,045,419. This growth is attributable to both an increase in direct written premiums due to our organic growth efforts and an increase in assumed premiums from our reinsurance treaty with UL1C. Direct, assumed and ceded premiums for the years ended December 31, 2015 and 2014 are summarized in the table below. Direct $ $ Assumed Ceded ) ) Total $ $ The Company is actively pursuing new product and distribution opportunities to increase premium production in 2016. Investment income, net of expenses: The components of net investment income for 2015 and 2014 are as follows: Year Ended December 31. Fixed maturities $ $ Equity securities Cash and short term invesetments Less investment expenses ) ) $ $ Net investment income for 2015 was $291,208, compared to $229,980 in 2014, an increase of $61,228. This increase in investment income is a result of increased invested assets as a result of our warrant exercise offering as well as an increase in the yield of our portfolio. Net realized (losses) gains on investments: Net realized losses on investments for 2015 were $1,524, compared to gains of $40,130 in 2014, a decrease of $41,654. The loss in 2015 is attributable to the downturn in the equity market and our decision to reduce our exposure in the energy sector. Realized gains and losses related to the sale of securities are summarized as follows: Gross gains $ $ Gross losses ) ) Net security (losses) gains $ ) $ Other income: Other income for 2015 was $34,101 compared to $44,422 in 2014, a decrease of $10,321. This decrease is due primarily to a change in the mix of products sold in 2015 which reduced our reinsurance allowances. 15 Expenses. Expenses for the years ended 2015 and 2014 are summarized in the table below. Expenses: Death claims $ $ Policyholder benefits Increase in policyholder reserves Commisions, net of deferrals Amortization of deferred acquistion costs Salaries & benefits Other operating expenses Total expense $ $ Death and other benefits: Death benefits were $363,870 in 2015 compared to $215,509 in 2014, an increase of $148,361. This increase is attributable to the growth of our in-force block of life insurance policies. All death claims paid from inception have been on pre-need policies. We expect these claims to grow as we continue to increase the size of our in-force pre-need business. Policyholder benefits: Policyholder benefits were $2,166,113 in 2015 compared to $727,637 in 2014, an increase of $1,438,476. The primary driver of this increase is the growth of our assumed business and is more than offset by the increased premiums associated with this block of assumed policies. Increase in policyholder reserves: Policyholder reserves were $1,214,695 in 2015, compared to $928,483 in 2014, an increase of $286,212. The increase in policyholder reserves reflects the growth in new business for 2015 as well as the maturation of in-force policies. Commissions, net of deferrals: Commissions were $361,943 in 2015, compared to $226,233 in 2014, an increase of $135,710. This increase is due to an increase in assumed premiums. The Company pays commissions to the ceding company on a block of assumed policies. Amortization of deferred acquisition costs: The amortization of deferred acquitions costs was $113,294 in 2015, compared to $61,495 in 2014, an increase of $51,799. This increase is due to a corresponding increase in our deferred acquisition cost asset as a result of our growing block of in-force policies. Salaries and benefits: Salaries and benefits were $683,383 in 2015, compared to $593,673 in 2014, an increase of $89,710, as we built and launched our group life and disability channel in 2015. Other expenses: Other operating expenses were $901,208 in 2015, compared to $933,997, a decrease of $32,789. This decrease is due to lower product development expenses in 2015 as we finished launching our initial suite of products. Net Loss: Our net loss was $1,337,377 in 2015. compared to $1,274,570, an increase of $62,807. This increase is attributable to our continued investment in the long term success of the company. Our net loss per shared remained the same at $0.30 per share, basic and diluted. Investments Our overall investment philosophy is reflected in the allocation of our investments. We emphasize investment grade debt securities with smaller holdings in equity securities and other investments. The following table shows the carrying value of our investments by investment category and cash and cash equivalents, and the percentage of each to total invested assets as of December 31, 2015 and 2014. 16 Fair Value Percent of Total Fair Value Percent of Total Fixed maturities: US Treasury securities $ % $ % Corporate bonds % % Municipal bonds % % Mortgage backed and asset backed securities % % Total find maturities % % Equities: Equities % % Other equity investments % % Limited partnership interests % % Total equities % % Cash and cash equivalents % % Total $ % $ % The total value of our investments increased to $14,201,913 in 2015 from $8,965,872 in 2014, an increase of $5,236,041. Increases in investments are attributable to premiums received by USALSC and to proceeds from our intrastate warrant offering. The following table shows the distribution of the credit ratings of our portfolio of fixed maturity securities by carrying value as of December 31, 2015 and 2014. Fair Value Percent of Total Fair Value Percent of Total AAA and U.S.Government 10.9% 11.8% AA 50.1% 56.9% A 15.2% 13.3% BBB 23.8% 18.0% Total
